Washington Mutual Investors Fund 1101 Vermont Avenue, N.W. Washington, DC 20005 Telephone (202) 842-5665 October 31, 2011 Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A Class B Class C Class F1 Class F2 Total Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 Total Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A Class B Class C Class F1 Class F2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A Class B Class C Class F1 Class F2 Total Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 Total Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A Class B Class C Class F1 Class F2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6
